Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 9, 1979, which affirmed an order of the State Division of Human Rights, dated July 6, 1978, dismissing petitioner’s complaint upon a finding that there was no probable cause to believe that the Brooklyn Union Gas Company had engaged in an unlawful or discriminating practice. Determination confirmed and proceeding dismissed, without costs or disbursements. On the record considered as a whole, there exists sufficient evidence to support the State Division of Human Rights finding that there was no probable cause to believe that the Brooklyn Union Gas Company had engaged in the unlawful discriminatory practice complained of. Gibbons, J. P., Gulotta, Margett and O’Connor, JJ., concur.